Citation Nr: 1010865	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 
2004, for the grant of service connection for degenerative 
disc disease of the lumbosacral spine.

2.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, currently unrated for the 
period from August 17, 2001; rated as noncompensably (0 
percent) disabling for the period from December 16, 2004; 
rated as 10 percent disabling for the period from October 31, 
2006; and rated as 40 percent disabling for the period from 
February 26, 2008.

3.  The propriety of a reduction in rating for degenerative 
disc disease of the lumbar spine from 40 percent to 10 
percent for the period from October 31, 2006, to February 25, 
2008.

4.  Entitlement to a higher separate initial rating for right 
lower extremity radiculopathy associated with disability of 
the lumbar spine, currently unrated for the period from 
August 17, 2001, and rated as 10 percent disabling from 
February 26, 2008, forward.

5.  Entitlement to a higher separate initial rating for left 
lower extremity radiculopathy associated with disability of 
the lumbar spine, currently unrated for the period from 
August 17, 2001, and rated as 10 percent disabling from 
February 26, 2008, forward.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980.

These matters come on appeal from rating decisions dated in 
June 2007 and September 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran provided testimony at a January 2010 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.


 The Board's Jurisdiction

This appeal has been certified for review by the Board for 
the issue of whether there exists clear and unmistakable 
error in prior RO rating decisions.  However,  applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. 
§ 19.35.  

Instead, the Board has carefully reviewed the record, and 
finds that it has jurisdiction over the issues that are 
present on the title page of this decision, and  that such 
matters that are decided without prior notice to the Veteran 
do not inure to his prejudice.  See generally Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995)(For the proposition that the timely filing of a 
Notice of Disagreement triggers the Board's jurisdiction) and 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).  Indeed, 
the Board is presently granting the Veteran an effective date 
of service connection for a low back disorder earlier than he 
has requested.  

The record on appeal indicates that in June 2007, the RO 
granted entitlement to service connection for degenerative 
disc disease of the lumbosacral spine, effective December 16, 
2004, and assigned a noncompensable (0 percent) initial 
rating from that date forward.  

In September 2007 the RO received correspondence by which the 
Veteran requested that the RO review recent records of VA 
treatment and reconsider the assignment of an initial rating 
of 0 percent.

In September 2007, after the receipt of the identified recent 
additional VA treatment records, the RO revised its June 2007 
determination.  See 38 C.F.R. § 3.156(b) (New and material 
evidence-Pending claim).  The RO assigned an initial rating 
of 0 percent for the period from December 16, 2004, to 
October 30, 2006, and 10 percent from October 31, 2006, 
forward.

In October 2007, the Veteran submitted his notice of 
disagreement with the initial ratings assigned.  

In February 2008, the Veteran submitted a notice of 
disagreement with the effective date of the award of service 
connection, and asserted that he desired an effective date 
for service connection of 2002, which he recalled to be the 
date that he filed his claim for service connection for back 
disability.  

Because the Veteran submitted notices of disagreement within 
one year of the September 2007 rating decision, the Board's 
jurisdiction was then triggered as to both the initial rating 
and effective date of his claim.  Manlincon, supra.  As will 
be discussed further below, the actual date of the Veteran's 
request to reopen his claim for service connection for low 
back disability was August 17, 2001.

In March 2008, the RO issued a statement of the case (SOC) by 
which it continued the denial of the benefits sought on 
appeal.  Although the issues set forth at the title page of 
the SOC do not explicitly include the claim for an effective 
date of 2002 for service connection for low back disability, 
it is evident that the SOC was a de facto continuation of the 
denial of this claim, as evidenced by the concluding sentence 
of the SOC, which states, "Furthermore, it would be 
impossible to grant you an effective date of 2002, as you 
have requested, when the initial grant of service connection 
for condition at issue was effective December 16, 2004."

In March 2008, the RO issued a rating decision by which it 
granted a higher initial rating of 40 percent for low back 
disability, effective October 31, 2006.

Also in the March 2008 RO rating decision, the granted 
entitlement to "service connection" for right and left 
lower extremity radiculopathy, effective February 26, 2008, 
and assigned an initial rating of 10 percent for each lower 
extremity.  However, rating of radiculopathy is part and 
parcel of the appealed rating of the Veteran's already 
service-connected degenerative disc disease of the lumbar 
spine.  See, e.g, 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(Intervertebral Disc Syndrome) (rate as incapacitating 
episodes or under the General Rating Formula for Disease and 
Injuries of the lumbar spine, whichever method results in the 
higher combined evaluation); General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (evaluate any 
associated objective neurological abnormalities separately, 
under the appropriate diagnostic code).  To the extent 
earlier or more severe associated neurological impairment is 
demonstrated it is to be considered as part of this appeal as 
to the proper initial staged ratings for the Veteran's 
service-connected low back disability from the effective date 
of service connection forward, which, as of today's Board 
decision, will be September 17, 2001.

In May 2008, the RO received correspondence from the Veteran 
reiterating that he desired an effective date of 2002 for the 
award of service connection for low back disability.  In July 
2008, the RO received from the Veteran a VA Form 9 indicating 
he appealed the effective dates and ratings assigned in this 
matter.  With these, the Veteran's appeals for an effective 
date of 2002 for service connection for low back disability 
and for higher staged initial ratings for service-connected 
low back disability were perfected, conferring upon the Board 
jurisdiction over the matters set forth on the title page of 
this decision.  See 38 U.S.C.A. §§ 7104, 7105.

On September 30, 2008, the RO issued a rating decision by 
which it determined that the RO had committed clear and 
unmistakable error in assigning an effective date of October 
31, 2006, for a 40 percent rating for low back disability; 
the effective date for the 40 percent rating was revised to 
February 26, 2008, thereby reducing the Veteran's rating from 
40 percent to 10 for the period from October 31, 2006, to 
February 25, 2008.  However, as the reduction in rating that 
took place in the September 30, 2008, RO rating decision is a 
readjudication of the Veteran's initial rating claim which 
was then as now under the Board's jurisdiction as explained 
above, this matter too falls within the jurisdiction of the 
Board.

Also on September 30, 2008, the RO issued a 'supplemental 
statement of the case,' in which the RO asserted that it had 
not made a clear and unmistakable error in assigning an 
effective date of October 31, 2006, for a 10 percent rating 
for degenerative disc disease of the lumbosacral spine.  
However, the Veteran need not prevail under the very high 
'clear and unmistakable error' standard of review in his 
continuing appeal for higher staged initial ratings.  Rather, 
the standard of proof under which this timely appealed matter 
is to be adjudicated is the "equipoise," "benefit of the 
doubt," or "approximate balance of positive and negative 
evidence" standard.  That is, the preponderance of the 
evidence must be against the claim for benefits to be denied.  
See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518 (1996).  

The Board presently grants an effective date of August 17, 
2001, for service connection for low back disability, 
currently diagnosed as degenerative disc disease of the 
lumbosacral spine.  The issues remaining on appeal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his claim 
for service connection for back disability in June 1985; a 
notice of disagreement was not received within one year of 
notice of that decision.

2.  The RO received a petition to reopen the Veteran's claim 
for service connection for low back disability on August 17, 
2001.

3.  The RO denied the Veteran's August 17, 2001, claim in a 
rating decision dated in September 2001.

4.  The RO received a notice of disagreement with the 
September 2001 RO rating decision in December 2001.

5.  A statement of the case with respect to whether new and 
material evidence had been received to reopen the claim for 
service connection for a back condition was completed by the 
RO on October 3, 2002, but was not mailed to the Veteran 
until October 31, 2002.

6.  On September 26, 2002, the RO received from the Veteran a 
September 18, 2002, pertinent medical opinion of significant 
probative value and weight in support of his claim for 
service connection for low back disability; this medical 
opinion was not acknowledged or considered in the October 3, 
2002, statement of the case.  

7.  The Veteran's August 17, 2001, claim was never 
readjudicated and a corrective statement of the case or 
supplemental statement of the case that included 
consideration of the September 18, 2002, medical opinion in 
support of the Veteran's claim was never issued.

8.  The Veteran's August 17, 2001, claim for service 
connection for low back disability remained open and pending 
as of September 2003 when he objected in writing to the RO's 
failure in October 2002 to consider the September 18, 2002, 
medical opinion, and was still pending at the time of a 
December 2004 request from the Veteran to reopen the claim.

9.  The open and pending claim for service connection low 
back disability, diagnosed as degenerative disease of the 
lumbar spine, was granted by an RO rating decision dated in 
June 2007, with an effective date of December 16, 2004, 
assigned.


CONCLUSION OF LAW

1.  The August 1985 RO rating decision that denied the 
Veteran's request to reopen his claim of entitlement to 
service connection for back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The October 3, 2002, statement of the case is defective.  
38 C.F.R. § 19.29 (2009).

3.  The criteria for an effective date August 17, 2001, but 
no earlier, for service connection for low back disability, 
currently diagnosed as degenerative disc disease of the 
lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.156(b), 3.400, 19.29, 19.31 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant in full the benefit sought on appeal with 
respect to the claim for an effective date earlier than 
December 16, 2004, for service connection for degenerative 
disc disease of the lumbosacral spine.  Therefore, no further 
notice or development is needed with respect to this aspect 
of the Veteran's appeal.


Merits of the Claim

In making the following determinations, the Board has 
carefully considered the rule regarding application of the 
benefit of the doubt set forth at 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, both as it applies to interpretation of 
evidence and interpretation of the laws and regulations 
administered by VA.  See Brown v. Gardner, 513 U.S. 115, 118, 
115 S.Ct. 552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) (en banc). 	 

As noted above, the Veteran served on active duty from 
February 1977 to February 1980.  In June 1980, the RO 
received the Veteran's original claim for service connection 
for residuals of a back injury.  The claim was denied in 
October 1980 on the basis that there was no objective 
evidence of an orthopedic disease of the back at a September 
1980 VA examination.  The Veteran was informed of this denial 
and of his appellate rights by a letter issued by the RO in 
November 1980.  A notice of disagreement was not received 
within one year of notice of the decision and the decision 
became final.  See 38 U.S.C.A. § 7105.

The Veteran attempted to reopen his claim for service 
connection for back disability on subsequent occasions.  He 
was provided notice of the continued denial of his claim and 
of his appellate rights in June 1985.  A notice of 
disagreement was not received within one year of notice of 
the decision and the decision became final.

On August 17, 2001, the RO received from the Veteran a 
request to reopen his claim for service connection for low 
back disability.

In September 2001, the RO denied the Veteran's claim on the 
basis that new and material evidence had not been received.

In December 2001, the RO received the Veteran's notice of 
disagreement with the RO's denial of his claim for service 
connection for low back disability.

On September 26, 2002, the RO received from the Veteran a 
report dated September 18, 2002, from Howard M. Lipman, D.C.  
Dr. Lipman's report demonstrates that he thoroughly reviewed 
the relevant information in the Veteran's claims file, 
including service treatment records and post-service records 
of treatment.  Dr. Lipman correctly noted that the service 
treatment records included a report of a low back injury in 
1978 and several reports of low back pain during service 
thereafter, although he incorrectly surmised that the Veteran 
had been discharged from active service in 1987 rather than 
in February 1980.  Dr. Lipman noted approximately 35 
incidents of treatment for low back problems from 1978 
through 1987.  Dr. Lipman concluded that the Veteran's 
changes in the lumbar spine along with his continued clinical 
presentation of almost daily low grade discomfort with 
numbness into the anterior thighs bilaterally were consistent 
with a compressive trauma to the lumbar spine as described by 
the Veteran.  He concluded that the Veteran's low back and 
leg condition was directly related to his injury while in the 
military.  He asserted that the Veteran's condition was 
permanent in nature and that periodic supportive care would 
be necessary for the remainder of his life.  

A statement of the case on the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for a back condition was prepared by the 
RO on October 3, 2002, and was indicated by a date-stamp to 
have been issued by mail to the Veteran on October 31, 2002.  
The statement of the case did not include consideration of 
the September 2002 medical opinion from Dr. Lipman, either as 
a listed piece of evidence or in discussion of adjudication 
of the case.  

The reason that the September 2002 supporting medical opinion 
from Dr. Lipman was not included in the October 2002 the 
statement of the case is not evident from a review of the 
claims file.  Given the chronology of events, it could be 
that the opinion was received at the RO but not yet 
associated with the claims file at the time the SOC was 
prepared, or, perhaps less likely, that the medical opinion 
was simply overlooked. 

In any event, because Dr. Lipman's opinion was not reviewed, 
the October 2002 statement of the case was not legally 
sufficient.  Under the law, a statement of the case and any 
supplemental statements of the case must include a summary of 
the evidence in the case, among other information.  38 C.F.R. 
§ 19.29(a).  

The Veteran's claim for service connection for low back 
disability therefore remained pending at the time of the 
October 2002 statement of the case and thereafter.  Under any 
reasonable interpretation of the evidence, Dr. Lipman's 
letter was pertinent, and moreover was of significant 
probative weight and constituted new and material evidence to 
reopen the claim for service connection for low back 
disability.   That is, it had not been previously received by 
VA, was not merely cumulative of evidence previously of 
record, and raised a reasonable possibility of substantiating 
the Veteran's claim.  See 38 C.F.R. § 3.156(a) (New and 
material evidence-general). 

Because a statement of the case had not been issued at the 
time Dr. Lipman's letter was received, but a notice of 
disagreement had been received, the appeal period for the 
Veteran's August 17, 2001, application to reopen his claim 
for service connection for low back disability remained open 
and his claim remained pending.  

Pursuant to 38 C.F.R. § 3.156(b) (New and material evidence-
Pending claim), new and material evidence received prior to 
the expiration of the appeal period will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  (Emphasis 
added.)  Further, because the September 2002 medical opinion 
from Dr. Lipman was pertinent, the RO's October 2002 
statement of the case was defective, because it did not 
consider this additional pertinent evidence.  The RO did not 
take the required action to correct this defect by re-
issuance of a statement of the case or issuance of a 
supplemental statement of the case after receipt additional 
pertinent evidence (see 38 C.F.R. 19.31(b)(1)-(3) 
(supplemental statement of the case will be issued if the RO 
receives any additional pertinent evidence or if a material 
defect in the statement of the case is discovered or if the 
statement of the case is otherwise inadequate).

The Veteran, through his representative at that time, 
challenged the statement of the case by correspondence in 
September 2003 and alleged that the statement of the case 
contained clear and unmistakable error in not reopening the 
claim for service connection because, among other things, the 
RO did not consider Dr. Lipman's September 2002 medical 
opinion in support of the Veteran's claim.  At this point the 
RO was notified of a material defect in the statement of the 
case and that it had overlooked evidence that was both 
pertinent and contended to be new and material; the RO was 
therefore required to readjudicate the claim with 
consideration of the additional pertinent evidence and to 
issue a supplemental statement of the case that included 
consideration of the evidence that was received during the 
appeal period corresponding to the August 17, 2001, claim.  
See 38 C.F.R. § 3.156(b); 38 C.F.R. § 19.31.

However, as reflected in an October 2003 deferred rating 
decision, in the RO did not readjudicate the claim, did not 
issue a supplemental statement of the case in light of the 
newly received evidence, and furthermore found that the 
Veteran had not raised a claim of CUE.  

The RO found in its deferred rating decision that the 
Veteran's representative should have challenged the September 
2001 RO rating decision rather than the October 2002 
statement of the case.  However, Dr. Lipman's letter in 
support of the Veteran's claim was received in September 
2002, and thus could not have been considered in the 
September 2001 RO rating decision.  As a matter of due 
process and compliance with VA laws and regulations, 
readjudication by the RO of the Veteran's August 17, 2001, 
pending claim with consideration of the newly received 
pertinent evidence had been required and continued to be 
required.  The requirements for readjudication and issuance 
of a supplemental statement of the case were not extinguished 
by the RO's inaction over time.  

The RO instead construed the September 2003 statement from 
the Veteran's representative as a new application to reopen 
the claim for service connection for low back disability and 
issued a Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter in October 2003.  The RO then issued a rating decision 
in June 2004 that denied the Veteran's claim for lack of new 
and material evidence.

In December 2004, the RO received from the Veteran another 
request to reopen the matter of entitlement to service 
connection for low back disability, along with another copy 
of Dr. Lipman's September 2002 letter and a December 2004 
addendum in which Dr. Lipman reasserted his conclusion that 
the Veteran had a permanent partial disability of his lower 
back due to his initial in-service injury.  

After a further period of development and adjudication, the 
RO scheduled the Veteran for a VA examination in January 
2007.  The VA examiner concluded that the Veteran's 
degenerative disc disease of the lumbosacral spine was 
related to his 1978 injury in military service. 

In June 2007, the RO granted entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine based on the notations of low back disability in the 
Veteran's service treatment records and the medical opinion 
of the January 2007 VA orthopedic examiner, and assigned an 
effective date of December 16, 2004, which was the date of 
one of multiple requests by the Veteran to reopen his claim.  

The Veteran now seeks an effective date of  "2002" for 
service connection, which he asserts is the date he sought to 
reopen his claim for service connection; however, as 
discussed above, upon review of the claims file, it is 
evident that the request to reopen to which he refers was 
received by the RO at the earlier date of August 17, 2001. 

In sum, the Veteran filed to reopen his claim for service 
connection for low back disability on August 17, 2001.  The 
RO denied the claim in September 2001.  He filed a notice of 
disagreement with this decision in December 2001.  In 
September 2002, during the appeal period and prior to 
issuance of a statement of the case, the RO received the 
well-supported September 2002 medical opinion from Dr. Lipman 
that the Veteran's current low back disability was a result 
of an in-service injury to the back.  The RO issued a 
statement of the case in October 2002 that was defective for 
the reason that, at a minimum, it did not include 
consideration of the September 2002 pertinent medical opinion 
of Dr. Lipman.  The RO was required to readjudicate the 
Veteran's claim with consideration of this newly received 
evidence and to issue a statement of the case or a corrective 
supplemental statement of the case that included 
consideration of this evidence.  See 38 C.F.R. §§ 3.156(b), 
19.29, 19.31.    

With certain exceptions, the proper effective date for the 
award of service connection corresponding to a claim to 
reopen is the date of claim to reopen or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  Here, for 
the reasons discussed above, the date of the claim to reopen 
is August 17, 2001.  From a review of records of treatment 
and examination it is evident that the Veteran's now-service-
connected low back disability existed prior to August 17, 
2001.  Consequently, the date of the claim to reopen, August 
17, 2001, but no earlier, is the later date, and is therefore 
the proper date for the award of service connection for 
degenerative disc disease of the lumbosacral spine.

As the Veteran has sought on appeal an effective date of 
"2002," or the date he filed to reopen his claim for 
service connection for low back disability (which was in fact 
the slightly earlier date of August 17, 2001), this decision 
is a full grant with respect to the Veteran's claim for an 
effective date earlier than December 16, 2004, for service 
connection for degenerative disc disease of the lumbosacral 
spine.


ORDER

An earlier effective date of August 17, 2001, for low back 
disability, currently diagnosed as degenerative disc disease 
of the lumbosacral spine, is granted.


REMAND

At his January 2010 Board hearing, the Veteran stated that he 
recently began receiving SSA disability benefits, 
retroactively effective to April 2007, and that among the 
disabilities considered by the SSA in determining that he was 
disabled was his low back disability.  

VA has a duty to obtain potentially relevant Social Security 
Administration (SSA) records when it has actual notice that 
the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 
530 F.3d 1317 (Fed. Cir. 2010); See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the Veteran's records regarding SSA benefits, including 
the medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Also at his January 2010 Board hearing, the Veteran described 
increasing symptoms of low back disability, including 
frequent incapacitating episodes and greater impact on his 
activities of daily life.  As such, a new VA examination and 
opinion is required to determine the current severity of his 
service-connected disability.  See 38 U.S.C.A. § 5103A(d); 
VAOPGCPREC 11-95.    

As the Veteran is receiving continuing treatment for his low 
back disability, and the Board has today granted an effective 
date for service connection more than three years earlier 
than the effective date previously assigned, the Veteran 
should be provided the opportunity to identify any additional 
records of private or VA treatment and examination that may 
be pertinent to his claim for a higher initial rating and 
assisted in providing those records to VA.  See 38 U.S.C.A. 
5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his back 
disability from August 17, 2001, forward, 
that may not have not been previously 
provided to or obtained by VA and associated 
with the claims file.  After obtaining any 
appropriate authorizations for release of 
medical information, obtain records that 
have not been previously received from each 
health care provider the Veteran identifies.  
The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

3.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise. The purpose of the examination is 
to determine the current severity of the 
Veteran's low back disability, and its 
impact on his social and occupational 
functioning and activities of daily living.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he must indicate 
whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to 
any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

(d) The examiner must describe all 
present neurological manifestations of 
the Veteran's low back disorder, 
including but not limited to whether 
there are confirmed signs of sciatica 
involving the lower extremities.  The 
physician must further clarify whether a 
diagnosis of intervertebral disc syndrome 
(IVDS) applies, and if so indicate the 
frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

(e) The examiner must provide an opinion 
as to whether or to what extent the 
Veteran's service-connected low back 
disability precludes the Veteran from 
securing or following a substantially 
gainful occupation.  If the examiner 
finds that the Veteran's service-
connected thoracolumbar spine disability 
is so severe that the Veteran cannot 
work, he must provide a specific a date 
or time frame as to when the Veteran's 
low back disability first rendered him 
unable to work. 

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination-to determine 
the current severity of the Veteran's 
thoracolumbar spine disability and its 
impact on his social and occupational 
functioning and activities of daily 
living.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


